Exhibit HUGHES Telematics, Inc. Announces Intention to Offer Exchange Common Stock for Outstanding Warrants Atlanta, GA., June 12, 2009 – HUGHES Telematics, Inc. (“HTI” or the “Company”), (OTCBB: HUTC, HUTCW and HUTCU), announced today that the Company intends to offer the holders of all 15,000,000 outstanding, publicly traded warrants (“Public Warrants”) and of 4,500,000 warrants issued by the Company in private placements prior to its acquisition of Hughes Telematics (the ‘‘Private Warrants’’ and collectively with the Public Warrants, the “Warrants”) the opportunity, for a limited time, to acquire one share of common stock of the Company in exchange for every 20 Warrants surrendered. The offer is expected to commence on or about Tuesday, June 16, 2009 and continue for a period of twenty (20) business days.Following such period, unless otherwise extended, by its terms, the offer will expire.The expiration date of the Warrants will remain January 10, 2012. “We are making this offer to reduce the number of Warrants outstanding.We believe the offer is attractive to our Warrant holders and good for our common stock holders.We look forward to the participation of the Warrant holders,” said Jeffrey Leddy, CEO of HTI. The terms and conditions of the offer will be set forth in the documentation distributed to holders of outstanding HTI warrants and units (OTCBB: HUTCW, HUTCU). A copy of the offering document relating to the offer, when available, may be obtained from Morrow & Co., LLC, the Information Agent for the offering.
